
	
		I
		111th CONGRESS
		1st Session
		H. R. 1999
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To require the Secretary of Education to award grants to
		  local governments that have experienced at least a 15 percent decrease in
		  property tax revenues to fund certain elementary and secondary school education
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Temporary Recession Aid for Schools and Taxpayers Act.
		2.Authorization of
			 Grants to local governments
			(a)In
			 generalFrom the amounts
			 appropriated under subsection (h), the Secretary of Education shall award
			 grants to eligible local governments to fund elementary and secondary school
			 education programs in accordance with subsection (g).
			(b)Number of
			 grantsAn eligible local government may receive—
				(1)1 grant under this Act because it has
			 experienced at least a 15 percent decrease in property tax revenues from fiscal
			 year 2008 to fiscal year 2009; and
				(2)1 grant under this Act because it has
			 experienced at least a 15 percent decrease in property tax revenues from fiscal
			 year 2009 to fiscal year 2010.
				(c)Grant
			 durationA grant under this Act shall be awarded in accordance
			 with the amounts described in subsection (d) for a period of not longer than 3
			 years.
			(d)Grant
			 amounts
				(1)In
			 generalSubject to paragraph (2), a grant awarded to an eligible
			 local government under this Act shall not exceed an amount that is equal
			 to—
					(A)in the first year
			 of the grant period, 70 percent of the difference in the amount of property tax
			 revenues collected by such local government from fiscal year 2008 to fiscal
			 year 2009 or from fiscal year 2009 to fiscal year 2010, as applicable;
					(B)in the second year
			 of the grant period, 50 percent of such difference; and
					(C)in the third year
			 of the grant period, 25 percent of such difference.
					(2)Maximum
			 amountA grant awarded under this Act shall not exceed a total of
			 $40,000,000 in a 3-year grant period.
				(e)Application
			 requirementsTo qualify to receive a grant under this Act, an
			 eligible local government shall submit an application, not later than 2 months
			 after the end of fiscal year 2009 or fiscal year 2010, in such manner and
			 containing such information as the Secretary of Education may require, which
			 shall include—
				(1)the difference and the percentage of
			 decrease in the amount of property tax revenues collected by such local
			 government from fiscal year 2008 to fiscal year 2009 or from fiscal year 2009
			 to fiscal year 2010, as applicable; and
				(2)how such local
			 government plans to operate without the funds it receives under this Act after
			 the 3-year grant period, including any plans to increase property taxes or
			 reduce elementary and secondary school budgets.
				(f)PriorityIn awarding grants under this Act, the
			 Secretary of Education shall give priority to eligible local
			 governments—
				(1)that have experienced the largest amount of decrease in property tax revenues
			 collected from fiscal year 2008 to fiscal year 2009 or from fiscal year 2009 to
			 fiscal year 2010, as applicable, in proportion to the tax base of such local
			 government, relative to the total tax base of all eligible local governments;
			 and
				(2)where the decrease in property tax revenues
			 collected from fiscal year 2008 to fiscal year 2009 or from fiscal year 2009 to
			 fiscal year 2010, as applicable, is attributable to the permanent or temporary
			 shutdown or closure of an establishment of a large employer (as determined by
			 the Secretary) or several small employers (as determined by the
			 Secretary).
				(g)Required uses of
			 fundsAn eligible local government receiving a grant under this
			 Act shall only use the grant funds to fund elementary and secondary school
			 education programs, including—
				(1)programs for
			 construction, maintenance, rehabilitation, or repair of a school
			 facility;
				(2)programs to
			 maintain the salaries of teachers or other faculty; or
				(3)school lunch
			 programs or other nutrition programs that are funded by such local
			 government.
				(h)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $100,000,000 for each of fiscal years 2010
			 through 2013.
			(i)DefinitionsIn
			 this Act:
				(1)Eligible local
			 governmentThe term eligible local government
			 means a city, county, town, parish, village, or other general-purpose political
			 subdivision of a State that has the authority to levy real property taxes
			 and—
					(A)has experienced at
			 least a 15 percent decrease in property tax revenues from fiscal year 2008 to
			 fiscal year 2009 or from fiscal year 2009 to fiscal year 2010; and
					(B)spend such tax
			 funds on elementary and secondary education programs within the jurisdiction of
			 such local government.
					(2)Fiscal
			 yearThe term fiscal year has the meaning given
			 such term under applicable State or local law.
				(3)Property tax
			 revenuesThe term
			 property tax revenues means the revenues generated by the
			 levying of real property taxes by a local government based on the assessment of
			 the value of real property located within the jurisdiction of such local
			 government.
				(4)StateThe term State means each of
			 the 50 States, the District of Columbia, and the Commonwealth of Puerto
			 Rico.
				(5)Tax
			 baseThe term tax
			 base means the assessment by a local government of the total value of
			 taxable real property located within the jurisdiction of such local
			 government.
				3.Effective
			 dateThis Act shall take
			 effect not later than November 1, 2009.
		
